Name: Commission Regulation (EEC) No 1769/86 of 6 June 1986 amending Regulation (EEC) No 2819/79 as regards certain textile products (categories 4, 5, 6, 7, 8, 12, 13, 20, 39 and 83) originating in Turkey
 Type: Regulation
 Subject Matter: Europe;  international trade;  leather and textile industries
 Date Published: nan

 No L 153/26 Official Journal of the European Communities 7. 6 . 86 COMMISSION REGULATION (EEC) No 1769/86 of 6 June 1986 amending Regulation (EEC) No 2819/79 as regards certain textile products (categories 4 , 5 , 6 , 7 , 8 , 12 , 13 , 20 , 39 and 83) originating in Turkey THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), and in particular Article 10 thereof, After consultation within the Advisory Committee set up by Article 5 of that Regulation, Whereas Commission Regulation (EEC) No 2819/79 (2), as last amended by Regulation (EEC) No 1 697/86 (3), makes imports of certain textile products originating in certain non-member countries subject to Community surveillance ; Whereas Turkey has introduced administrative procedures to provide rapid information on the trend of trade in certain textile products ; Whereas a system of administrative cooperation has been established between the European Economic Community and Turkey with regard to trade in certain textile products referred in the Annex to this Regulation ; Whereas, in order to be effective, such administrative cooperation must have a consistent statistical basis ; Whereas it is appropriate that this Regulation should not apply in respect of those products referred to in the Annex to this Regulation , in so far as these originated in Turkey and have been introduced into the customs terri ­ tory of the Community prior to its entry into force, but have not been released into free circulation in the Community, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the other provisions of Commission Regulation (EEC) No 2819/79, the import document referred to in Article 2 of that Regulation shall be issued or endorsed for the products listed in the Annex I only on presentation of an export information document corresponding to the specimen shown in Annex II or, where appropriate, of an export information document relating to cottage industry and folklore products corres ­ ponding to the specimen shown in Annex III . The said export information documents shall be issued by the Istanbul, Izmir (Smyrna) and Cukurova ready-made garment exporters' associations. Any export advice note should be presented to the competent authorities in the Member States within one month of its date of issue . The import document referred to in Article 2 of Regula ­ tion (EEC) No 2819/79 may be used for two months from the date of issue . In exceptional circumstances that period may be extended by a month . Article 2 This Regulation shall enter into force on 9 June 1986. It shall not apply in respect of products originating in Turkey which have previously been introduced into the customs territory of the Community, but which have not been released into free circulation in the Community. It shall apply until 31 December 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 June 1986 . For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 35, 9 . 2. 1982, p. 1 . (2) OJ No L 320, 15 . 12 . 1979, p. 9 . (3) OJ No L 146, 31 . 5 . 1986, p. 62. 7 . 6 . 86 Official Journal of the European Communities No L 153/27 ANNEX I Category CCT heading No NIMEXE code ( 1986) Description Units 1 000 pieces4 60.04-19, 20, 22, 23 , 24, 26 , 41 , 50 , 58 , 71 , 79 , 89 60.04 B I II a) b) c) IV b) 1 aa) dd) 2 ee) d) 1 aa) dd) 2 dd) Under garments, knitted or crocheted, not elastic or rubberized : Shirts , T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullovers, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies' garments , of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll , polo or turtle necked jumpers and pullovers, of regenerated textile fibres , other than babies' garments 1 000 pieces5 60.05-01 , 31 , 33 , 34, 35 , 36, 39 , 40, 41 , 42, 43 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : Jerseys, pullovers , slip-overs, waistcoats, twinsets, cardigans, bed-jackets and jumpers, knitted or crocheted, not elastic or rubberized, of wool , of cotton or of man ­ made textile fibres 60.05 A I a) II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) 6 61.01-62, 64, 66 , 72, 74, 76 Men s and boys outer garments 1 000 pieces61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.02-66, 68 , 72 Women 's, girls and infants ' outer garments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks) ; women 's, girls ' and infants' woven trousers and slacks, of wool , of cotton or of man-made textile fibres 7 1 000 pieces 60.05-22, 23, 24, 25 60.05 A II b) 4 aa) 22 33 44 55 61.02 B II e) 7 bb) cc) dd) Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women 's , girls ' and infants ' outer garments : B. Other : Blouses and shirt-blouses , knitted, crocheted (not elastic or rubberized), or woven, for women, girls and infants, of wool , of cotton or of man-made textile fibres 61.02-78 , 82, 84 No L 153/28 Official Journal of the European Communities 7. 6 . 86 Category CCT heading No NIMEXE code ( 1986) Description Units 8 61.03 A 61.03-11 , 15, 19 Men's and boys' under garments, including collars, shirt fronts and cuffs : Men's and boys' shirts , woven, of wool , of cotton or of man-made textile fibres 1 000 pieces 12 60.03 A B I II b) C D 60.03-11 , 19 , 20 , 27, 30 , 90 Stockings, under stockings, socks , ankle-socks, sockettes and the like, knitted or crocheted, not elastic or rubberized : Other than women's stockings of synthetic textile fibres 1 000 pairs 13 60.04 B IV b) 1 cc) 2 dd) d) 1 cc) 2 cc) 60.04-48 , 56, 75, 85 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' underpants and briefs, women's, girls ' and infants ' (other than babies') knickers and briefs , knitted or crocheted, not elastic or rubberized, of cotton or synthetic textile fibres 1 000 pieces 20 62.02 B I a) c) 62.02-12, 13 , 19 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen, woven Tonnes 39 62.02 B II a) c) III a) 2 c) 62.02-40, 42, 44, 46, 51 , 59, 65, 72, 74, 77 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven table linen, toilet and kitchen linen, other than of cotton terry fabric Tonnes 83 60.05 Alia) b) 4 hh) 1 1 22 33 44 ijij) 11 kk) 11 11)11 22 33 44 60.05-04, 76, 77, 78 , 79 , 81 , 85, 88 , 89 , 90, 91 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Outer garments , knitted or crocheted, not elastic or rubberized, other than garments of categories 5, 7, 26, 27, 28 , 71 , 72, 73 , 74 and 75, of wool , of cotton or of man-made textile fibres Tonnes ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II ORIGINAL 2 No1 Exporter ( name , full address , country)Exportateur (nom , adresse complÃ ¨te , pays) 3 Management year : AnnÃ ©e de gestion : 4 Category number : NumÃ ©ro de catÃ ©gorie : 5 Consignee ( name , full address , country ) Destinataire ( nom , adresse complÃ ¨te , pays) EXPORT INFORMATION DOCUMENT (Textile products) DOCUMENT INFORMATION D'EXPORTATION (Produits textiles) To be sent to the importer . Copie Ã envoyer Ã l'importateur . 6 Country of origin Pays d'origine 7 Country of destination Pays de destination 8 Place and date of shipment  Means of transport Lieu et date d'embarquement  Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires (2 ) In th e cu rr en cy o f th e sa le contra ct .  D an s la m on na ie du c o n tr a t de vent e . 10 Marks and numbers  Number and kind of packages DESCRIPTION OF GOODS 12 Quantity (') QuantitÃ © 13 Value (J) fob Turkey Valeur fob Turquie Marques et numÃ ©ros  Nombre et nature des colis DÃ SIGNATION DES MARCHANDISES 11 Common Customs Tariff Heading Position du tarif douanier commun NIMEXE Codes : Codes NIMEXE : This document must be presented to the competent authorities in the importer member country within one month of its date of issue . Le prÃ ©sent document doit Ã ªtre prÃ ©sentÃ © aux autoritÃ ©s compÃ ©tentes du pays membre importateur dans un dÃ ©lai d'un mois Ã compter de la date de sa dÃ ©livrance . ') S ho w n e t w ei gh t (kg) an d al so qu an tit y in th e un it pr es cr ib ed fo r catego ry . In di qu er le po id s n e t e n kil og ra m m es ai ns i qu e la qu an tit Ã © da ns l'u n itÃ © pr Ã ©v ue p o u r la catÃ ©gori e . 14 CERTIFICATION BY THE TURKISH AUTHORITY  VISA DE L'ASSOCIATION EXPORTRICE TURQUE : I , the undersigned , certify the authenticity of the above information . Je soussignÃ © certifie I authenticitÃ © des informations donnees ci-dessus . At-Ã On-Le Signature Stamp-Cachet 15 COMPETENT ASSOCIATION (Name, full address, country) ASSOCIATION COMPÃ TENTE (Nom, adresse complÃ ¨te, pays ) ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGA TO III  BIJLAGE III ANEXO III 1 Exporter (name, full address , country ) Exportateur (nom , adresse complÃ ¨te, pays) ORIGINAL 2 No 3 Consignee (name , full address , country) Destinataire (nom , adresse complÃ ¨te, pays) EXPORT INFORMATION DOCUMENT in regard to handlooms, textile handicrafts and traditional textile products of the cottage industry DOCUMENT INFORMATION D'EXPORTATION relatif aux tissus tissÃ ©s sur mÃ ©tiers Ã main, aux produits textiles faits Ã la main, et aux produits textiles relevant du folklore traditionnel , de fabrication artisanale To be sent to the importer . Copie Ã envoyer Ã l'importateur . 4 Country of origin Pays d'origine 5 Country of destination Pays de destination 6 Place and date of shipment  Means of transport Lieu et date d'embarquement  Moyen de transport 7 Supplementary details DonnÃ ©es supplÃ ©mentaires (2 ) In th e cu rr e n cy o f th e sa le contr act .  D an s la m on na ie du c o n tr a t de vente. (3 ) D el et e a s ap pr op ria te  B iff e r la (les) mentio n(s ) inutile(s). 10 Quantity (') QuantitÃ © 8 Marks and numbers  Number and kind of packages DESCRIPTION OF GOODS Marques et numÃ ©ros  Nombre et nature des colis DÃ SIGNATION DES MARCHANDISES 9 Common Customs Tariff Heading Position du tarif douanier commun NIMEXE Codes : Codes NIMEXE : 11 Value (2 ) fob Turkey Valeur fob Turquie This document must be presented to the competent authorities in the importer member country within one month of its date of issue . Le prÃ ©sent document doit Ã ªtre prÃ ©sentÃ © aux autoritÃ ©s compÃ ©tentes du pays membre importateur dans un dÃ ©lai d'un mois Ã compter de la date de sa dÃ ©livrance . 12 CERTIFICATION BY THE TURKISH EXPORTING ASSOCIATION - VISA DE L'ASSOCIATION EXPORTRICE TURQUE . I , the undersigned , certify that the consignment described above includes only the following textile products of the cottage industry of the country shown in box No 4 a ) fabrics woven on looms operated solely by hand or foot ( handlooms) ( 3) b ) garments or other textile articles obtained manually from the fabrics described under a ) and sewn solely by hand without the aid of any machine ( handicrafts ) (3 ) c ) traditional folklore handicraft textile products made by hand , as defined in the list agreed between the European Economic Community and the Associations shown in box No 13 Je soussignÃ © certifie que l'envoi dÃ ©crit ci-dessus contient exclusivement les produits textiles suivants relevant de la fabrication artisanale du pays figurant dans la case 4 a ) tissus tissÃ ©s sur des mÃ ©tiers actionnÃ ©s Ã la main ou au pied ( handlooms) (3 ) b ) vÃ ªtements ou autres articles textiles obtenus manuellement Ã partir de tissus dÃ ©crits sous a ) et cousus uniquement Ã la main sans l'aide d'une machine ( handicrafts) ( 3 ) c) produits textiles relevant du folklore traditionnel fabriquÃ ©s Ã la main , comme dÃ ©finis dans la liste convenue entre la CommunautÃ © Ã ©cono ­ mique europÃ ©enne et les associations indiquÃ ©es dans la case 13 . (') S ho w n e t w ei gh t (kg) an d al so qu an tit y in th e un it pr es cr ib ed fo r catego ry . In di qu er le po id s n e t e n kil og ra m m es ai ns i qu e la qu an tit Ã © da ns l'u n itÃ © pr Ã ©v ue p o u r la catÃ ©gor ie . At-Ã On-Le 13 COMPETENT ASSOCIATION (Name , full address, country) ASSOCIATION COMPÃ TENTE ( Nom, adresse complÃ ¨te , pays) Signature Stamp-Cachet